DETAILED ACTION
This Office Action is in response to the remarks entered on 11/9/2021. Claims 30 and 37 were amended. Claims 53-55 were added. No claims were cancelled. Claims 30-45 and 48-55 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-45, 48-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 30 and 37 recite the following limitations: 
“collating content elements within the synthesized semantic network” followed by “displaying representative content items to the consumer the user interface”. It is unclear whether the “content elements” and the “content items” are the same or not. The last limitation of these claims reads “synthesizing media for the consumer using the synthesized semantic network, collated content elements, and a format schema content elements are used for synthesizing media, however, this may imply that the content items refer to something different. The use of these “elements” and “items” do not link accordingly with the steps performed by the computer hardware processor (according to the order of execution). For purposes of examination, and according to the broadest reasonable interpretation, examiner interprets that these “elements” and these “items” are the same, in order to be consistent. Clarification is required.
In addition, the third limitation of independent claims reads “generating a semantic network based on the selected synthesis parameters”, and the last limitation reads “synthesizing media for the consumer using the synthesized semantic network”. It is unclear whether the semantic network being ‘generated’ at the third limitation is the same ‘synthesized’ semantic network in the last limitation. Even though these terms have similar meaning, they must be the same in order to be consistent thought the claim wording.
Dependent claims 31-36, 38-45, and 48-55 are rejected as being dependent claims. Clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-45, 48-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to method (claims 30-36, 44, 48, 50, 52, 54) and a system (claims 37-43, 45, 49, 51, 53 and 55). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mathematical Concepts” (including mathematical relationships, formulas or equations and calculations). 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 30 and 37:
“generating a semantic network based on the selected synthesis parameters” (a semantic network is a directed graph consisting of vertices, which represent concepts, and edges, which represent semantic relations between the concepts; therefore this corresponds to mathematical relationships);
“collating content elements within the synthesized semantic network” (collating elements amount to mathematical relationships between the elements in a graph or lattice).
Step 2A: Prong 2 analysis:
(see MPEP 2106.05(b) I). This element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). 
Further, claims recite “providing semantic synthesis parameters to a consumer via a user interface” and “receiving, from the consumer, a selection of one or more synthesis parameters” which amount to necessary data gathering and outputting, which is an insignificant extra solution activity (see MPEP 2106.05(g)(3)).
Further, claims recite the limitation “displayinq representative content items to the consumer in the user interface”, which amount to generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h) vi- “displaying certain results of the collection and analysis”).
Further, claims recite “synthesizinq media for the consumer using the synthesized semantic network, collated content elements, and a format schema mapping”, however, this limitation is directed to the post-solution activity of data manipulation, as it is selecting the data from the semantic network the collated elements and from the schema mapping to be manipulated (generating media); therefore, it amounts to insignificant extra-solution activities (see MPEP 2106.05(g)).

Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of independent claims 30 and 37 amount to a generic computer component, generally linking the use of a judicial exception to a particular technological environment of field of use, and to insignificant extra solution activities; therefore they do not qualify as significantly more than the judicial exception itself as explained above.
The claims are not patent eligible.
Dependent claim(s) 31-36, 38-45, and 48-55 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional revived limitation(s) fail(s) to establish that the claim(s) are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 31: this claim amounts to selecting a particular data source or type of data to be manipulated (insignificant extra-solution activities (see MPEP 2106.05(g)). Claim 38 is analogous to claim 31.
Claim 32: this claim amounts to the result of the manipulated data (insignificant extra-solution activities (see MPEP 2106.05(g)). Moreover, it does not reflect an improvement to a technology or technical field (see MPEP 2106.05(a)). Claim 39 is analogous to claim 32.

Claim 34: this claim amounts to storing media, which is well understood, routine and conventional (see MEP 2106.05(d) II (iv)). Claim 41 is analogous to claim 34.
Claim 35: this claim amounts to performing a label-to-concept translation, which is a mental process (observing, evaluating). Claim 42 is analogous to claim 35.
Claim 36: this claim amounts to a label and a representation of a concept, which is a mental process (evaluating, judging). Claim 43 is analogous to claim 36.
Claim 44: this claim amounts to content selection by a user, which is a pre-solution activity of the manipulated data (insignificant extra-solution activities (see MPEP 2106.05(g)). Claim 45 is analogous to claim 44.
Claim 48: this claim amounts to format selection by a user, which is a pre-solution activity of the manipulated data (insignificant extra-solution activities (see MPEP 2106.05(g)). Claim 49 is analogous to claim 48.
Claim 50: this claim amounts to inputs provided by the consumer, which is a pre-solution activity of the manipulated data (insignificant extra-solution activities (see MPEP 2106.05(g)). Claim 51 is analogous to claim 50.
Claim 52: this claim amounts to the types of the semantic synthesis parameters, which is part of the mathematical relationships, therefore abstract idea. Claim 53 is analogous to claim 52.
Claim 54: this claim amounts to iterative/repetitive calculations, which is well understood, routine and conventional (see MEP 2106.05(d) II (ii)). Claim 55 is analogous to claim 54.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 30-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Estes (US Patent No. 7,249,117- hereinafter Estes) in view of Ershov (US Patent No. 7,437,370- hereinafter Ershov), further in view of Jha et al (US Pub. No. 2007/0260520- hereinafter Jha).
Referring to Claim 30, Estes teaches a computer-implemented method for synthesizing media using consumer-directed semantic synthesis, the method comprising: 
using at least one computer hardware processor (see Column 2: lines 42-52; Estes teaches a computer system comprising a processing means, which corresponds to the ‘computer hardware processor’) to perform: 
providing semantic synthesis parameters to a consumer via a user interface (Column 3: lines 31-39; Estes teaches means for collecting data input generated by interaction between the system and a human user, and means for learning from the input. Further, Estes provides more details about this at Column 13: line 55- Column 14: line 23, where it can be seen that the system provides to the user a split screen with a list of categories so the user can select a category, and further interacts more back and forth; therefore this corresponds to the provided semantic synthesis parameters);
receiving, from the consumer, a selection of one or more synthesis parameters (Column 3: lines 31-39; Estes teaches means for collecting data input generated by interaction between the system and a human user, and means for learning from the input. Further, Estes provides more details about this at Column 13: line 55- Column 14: line 23, where it can be seen that the user select a listing from the compiled list  of categories provided by the system, and further interacts more back and forth via the user interface; therefore this corresponds to the selection of semantic synthesis parameters); 
generating a semantic network based on the selected synthesis parameters (see Column 2: lines 57-66 and Column 3: lines 31-39; Estes teaches a system for processing information, termed a dynamic conceptual network system or knowledge discovery agent system, which is operable for learning semantic and syntactic relationships in structured data sources, wherein the structured data sources comprise entities in conventional formats used by relational database systems. The learned associations are formed using grouping of one natural language artifact in an interaction window. Furthermore, the system comprises means for collecting data input generated by interaction between the system and a human user, and means for learning from the input. This conceptual network system corresponds to the claimed ‘semantic network’, since it is based on interactions between entities in conventional formats and concepts related from human user input). 
However, Estes fails to teach:

displayinq representative content items to the consumer in the user interface; and 
synthesizinq media for the consumer using the synthesized semantic network, collated content elements, and a format schema mapping.
	Ershov teaches, in an analogous system:
collating content elements within the synthesized semantic network (see Fig. 1, Column 3: line 54- Column 4: line 24; Ershov teaches displaying search results to a user from a user’s query, in which the display consists of a webpage displaying a map generated by a neural network with webpages and images related to what the user asked for. As it can be seen at Fig. 1, terms are shown generated by a neural network in which the terms are the nodes, and they are connected according to their contextual relationship. Therefore, the webpage and images displayed in the map connected with all their contextual relationships corresponds to the claimed content elements collated); 
displayinq representative content items to the consumer in the user interface (see Fig. 1, Column 3: line 54- Column 4: line 24; Ershov teaches displaying search results to a user from a user’s query, in which the display consists of a webpage displaying a map generated by a neural network with webpages and images related to what the user asked for); and 
synthesizinq media for the consumer using the synthesized semantic network, collated content elements (see Fig. 1, Column 3: line 54- Column 4: line 24; Ershov teaches displaying search results to a user from a user’s query, in which the display consists of a webpage displaying a map generated by a neural network with webpages and images related to what the user asked for. Moreover, Ershov at Claim 1 teaches the map showing search query terms and other terms derived from the search query terms and from the search results, wherein a location of all the displayed terms relative to each other corresponds to contextual relationship between all the displayed terms, the contextual relationship determined by a relevance of one term to a conceptual environment of the other terms, wherein only a single query is displayed on the map. Therefore, this corresponds to the claimed synthesized media using the semantic network and collated content elements).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Estes with the above teachings of Ershov by generating a semantic network based on selected synthesis parameters by a consumer, as taught by Estes, and synthesizing media comprising semantically-annotated content, as taught by Ershov. The modification would have been obvious because one of ordinary skill in the art would be motivated to present search results and search context as an aid to context-based searching in a manner that is intuitive and easy for the user to navigate (as suggested by Ershov at Column 2: lines 25-39). 
Jha teaches, in an analogous system, the use of format schema mapping (see [0028]; Jha teaches “[a] schema translation of this nature may use mappings from the partner specific schema to an embodiment specific schema and may use well known XML transformation techniques such as XSLT as may be known to those versed in the art. The feed transformer uses the schema translation as defined above to create a normalized product catalog 104 that maps the information to a common semantics for the products and services may define all attributes that are necessary for creation of ads”. Therefore, this scheme translation used for the creation of ads corresponds to the claimed use of format schema mapping for synthesizing media).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Estes and Ershov  with the above teachings of Jha by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes and Ershov, and using schema mapping for the transformation, as taught by Jha. The modification would have been obvious because one of ordinary skill in the art would be motivated to create a normalized product catalog that maps the information to a common semantics (as suggested by Jha at [0028]).

Referring to Claim 31, Estes teaches the computer-implemented method of claim 30, however, fails to teach wherein the synthesized media includes media selected from the group consisting of one or more web pages, text, one or more images, audio media, and video media.
Ershov teaches, in an analogous system, wherein the synthesized media includes media selected from the group consisting of one or more web pages, text, one or more images, audio media, and video media (see Fig. 2; Ershov teaches a user interface in the form of a webpage displaying webpage’s URL, animated image, a video, or a cycling GIF, or a logo, or a flash video, or a paid advertisement Moreover, a plurality of graphical images can be displayed in proximity to the search query term. All these corresponds to the 'synthesized media consisting of one or more of web pages, text, one or more images, audio media, and video media’).


Referring to Claim 32, Estes teaches the computer-implemented method of claim 30, however, fails to teach wherein the synthesized media includes at least one of a document, an RSS feed, and/or one or more web pages.
Ershov teaches, in an analogous system, wherein the synthesized media includes at least one of a document, an RSS feed, and/or one or more web pages (see Fig. 2; Ershov teaches a user interface in the form of a webpage displaying webpage’s URL, animated image, a video, or a cycling GIF, or a logo, or a flash video, or a paid advertisement. Moreover, a plurality of graphical images can be displayed in proximity to the search query term. Since it includes a plurality of webpages and their urls, this corresponds to ‘synthesized media includes one or more web pages’).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Estes with the above teachings of Ershov by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes, and synthesizing media comprising 

Referring to Claim 33, Estes teaches the computer-implemented method of claim 30, wherein generating the semantic network comprises identifying an active concept based on the input provided by the consumer (see Column 8: lines 58-67; Estes teaches that the personal search agent (PSA) learns with every search performed, constantly improving its ability to accurately recognize key concepts and rank results; the PSA continually develops a more acute ability to recognize the key concepts underlying the true focus of a user's query, yielding highly personalized results aimed to the particular user's desires. These key concepts recognized from the user query corresponds to the ‘active concept’).

Referring to Claim 34, Estes teaches the computer-implemented method of claim 30, however, fails to teach further comprising storing the synthesized media.
Ershov teaches, in an analogous system, further comprising storing the synthesized media (see Fig. 1; Ershov teaches a webpage with maps showing search query terms and optionally other terms related to the search query terms, wherein a location of the terms relative to each other corresponds to contextual relationship between the terms. Moreover, it can be seen at the webpage UI that there is a button that says "Save it". Moreover, at Column 6: lines 45-51, Ershov teaches that program modules depicted relative to the computer 20, or portions thereof, may be stored in the remote memory storage device, wherein these modules are the ones responsible for executing the system. Therefore, this corresponds to ‘storing the media’).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Estes with the above teachings of Ershov by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes, and synthesizing media comprising semantically-annotated content associated with the semantic network, as taught by Ershov. The modification would have been obvious because one of ordinary skill in the art would be motivated to present search results and search context as an aid to context-based searching in a manner that is intuitive and easy for the user to navigate. 

Referring to Claim 35, Estes teaches the computer-implemented method of claim 30, wherein generating the semantic network includes performing label-to-concept translation (see Column 12: lines 22-34; Estes teaches that the relationship bindings and concept labels have a weight on them, giving them a somewhat ANN-like structure. The weights may be adjusted by an algorithm that takes into account the different feature dimensions and the values passed for them by the feature detectors. The DCN then is a dynamical system of symbol experience that creates emergent attractors with labels and first-order node links. The DCN, when stored, is like a flat graph where every potential relationship can be seen as an edge and every concept as a vertex. This label and concept dynamic conceptual network (DCN) corresponds to ‘label-to-concept translation’).

Referring to Claim 36, Estes teaches the computer-implemented method of claim 35, wherein the input provided by the consumer includes a string, and wherein performing label-to-concept translation comprises generating a label representing the string and generating, from the label, a representation of a concept (see Column 8: lines 48-54; Estes teaches drawing an inference about the user's query to better understand the intent, analyzing the responses collected, building a conceptual network of the knowledge contained in the responses, building a list of categories to allow the user to focus his or her search, and presenting responses to the user; therefore, these queries by the user that are being analyzed corresponds to the 'string inputted by the consumer'. Moreover, at Column 12: lines 22-34, Estes teaches that the relationship bindings and concept labels have a weight on them, giving them a somewhat ANN-like structure. The weights may be adjusted by an algorithm that takes into account the different feature dimensions and the values passed for them by the feature detectors. The DCN then is a dynamical system of symbol experience that creates emergent attractors with labels and first-order node links. The DCN, when stored, is like a flat graph where every potential relationship can be seen as an edge and every concept as a vertex. This label and concept dynamic conceptual network (DCN) corresponds to ‘label-to-concept translation’).

Referring to independent Claim 37, it is rejected on the same basis as independent claim 30 since they are analogous claims.

Claim 38, it is rejected on the same basis as dependent claim 31 since they are analogous claims.

Referring to dependent Claim 39, it is rejected on the same basis as dependent claim 32 since they are analogous claims.

Referring to dependent Claim 40, it is rejected on the same basis as dependent claim 33 since they are analogous claims.

Referring to dependent Claim 41, it is rejected on the same basis as dependent claim 34 since they are analogous claims.

Referring to dependent Claim 42, it is rejected on the same basis as dependent claim 35 since they are analogous claims.

Referring to dependent Claim 43, it is rejected on the same basis as dependent claim 36 since they are analogous claims.

Referring to Claim 44, Estes teaches the method of claim 30, however, fails to teach wherein the generated synthesized media includes at least one content item selected by the consumer.
Ershov teaches, in an analogous system, wherein the generated synthesized media includes at least one content item selected by the consumer (see Column 4: lines 15-22; Ershov teaches that by clicking on the graphical image next to the word "jaguar" in the map, the user is automatically taken to the website at http***//www***jaguar***com/global/default***htm, same as he would have been, were he to click to the search result on the right, where the search results are displayed in hyperlink form. Thus, this simplifies, for the user, the process of actually reaching the website that he is seeking. Therefore, the clicking on the term corresponds to the claimed 'content item selected').
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Estes with the above teachings of Ershov by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes, and synthesizing media comprising semantically-annotated content associated with the semantic network, as taught by Ershov. The modification would have been obvious because one of ordinary skill in the art would be motivated to present search results and search context as an aid to context-based searching in a manner that is intuitive and easy for the user to navigate, thus simplifying for the user the process of actually reaching the website that he is seeking. 

Referring to dependent Claim 45, it is rejected on the same basis as dependent claim 44 since they are analogous claims.

Claims 48-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Estes (US Patent No. 7,249,117- hereinafter Estes) in view of Ershov (US Patent No. 7,437,370- hereinafter Ershov), in view of Jha et al (US Pub. No. 2007/0260520- .
Referring to Claim 48, the combination of Estes, Ershov and Jha teaches the method of claim 30, however, fails to teach wherein a format of the generated synthesized media is selected by the consumer.
Liu teaches, in an analogous system, wherein a format of the generated synthesized media is selected by the consumer (see [0059]; Liu teaches a current central concept (node) is determined. During a user is browsing a semantic network, the user may select a desired node or region to browse and zoom in or zoom out. This region browsed, zoom in/out corresponds to a format of the generated synthetized media).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Estes , Ershov and Jha with the above teachings of Liu by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes, Ershov and Jha, and generating customizable format synthesized media, as taught by Liu. The modification would have been obvious because one of ordinary skill in the art would be motivated to form a visualized hierarchy model of a semantic network according to a user selection and display the content of a more simplified level of the visualized hierarchy model. 

Referring to dependent Claim 49, it is rejected on the same basis as dependent claim 48 since they are analogous claims.

Claim 50, the combination of Estes, Ershov and Jha teaches the method of claim 30, however, fails to teach wherein the input provided by the consumer further includes a maximum number of direct hierarchical steps from an active concept to a related concept in the semantic network.
Liu teaches wherein the input provided by the consumer further includes a maximum number of direct hierarchical steps from an active concept to a related concept in the semantic network (see [0059]; Liu teaches the user may select a desired node or region to browse and zoom in or zoom out. This step can determine the central concept (node) in response to user's selection or automatically determine a central concept node just when the user begins browsing or before selecting a node or region. Therefore, this corresponds to a maximum number of hierarchical steps from an active concept to a related concept).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Estes , Ershov and Jha with the above teachings of Liu by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes, Ershov and Jha, and generating customizable format synthesized media, as taught by Liu. The modification would have been obvious because one of ordinary skill in the art would be motivated to form a visualized hierarchy model of a semantic network according to a user selection and display the content of a more simplified level of the visualized hierarchy model. 

Referring to dependent Claim 51, it is rejected on the same basis as dependent claim 50 since they are analogous claims.

Referring to dependent Claim 52, the combination of  Estes, Ershov and Jha teaches the method of claim 30, however, fails to teach wherein said semantic synthesis parameters include one or more of a constraint to a breadth and/or depth of the semantic network, a degree of resolution in the semantic network, and a variation in one or more facets, dimensions, and/or axes of the semantic network.
Liu teaches, in an analogous system, wherein said semantic synthesis parameters include one or more of a constraint to a breadth and/or depth of the semantic network, a degree of resolution in the semantic network, and a variation in one or more facets, dimensions, and/or axes of the semantic network (see [0044]; Liu teaches the number of levels in the visualized hierarchy model and the number of concepts or triples (relation instances) contained in each level may be set by user according to his/her own preference, or may be automatically calculated according to the number of entities (concept item nodes and relation connections). Therefore, the relation instances in each level corresponds to a breadth/depth or a degree of resolution in the semantic network).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Estes , Ershov and Jha with the above teachings of Liu by generating a semantic network based on interactions between entities and concepts derived from user input, as taught by Estes, Ershov and Jha, and generating customizable format synthesized media, as taught by Liu. The modification would have been obvious because one of ordinary skill in the art would be motivated to form a visualized hierarchy model of a semantic network according to a user selection and display the content of a more simplified level of the visualized hierarchy model. 
Claim 53, it is rejected on the same basis as dependent claim 52 since they are analogous claims.
Claims 54-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Estes (US Patent No. 7,249,117- hereinafter Estes) in view of Ershov (US Patent No. 7,437,370- hereinafter Ershov), in view of Jha et al (US Pub. No. 2007/0260520- hereinafter Jha), and further in view of Wroblewski et al (US Pub. No. 2006/0150215- hereinafter Wroblewski).
Referring to dependent Claim 54, the combination of Estes, Ershov and Jha teaches the method of claim 30, however, fails to teach wherein synthesizing said media comprises iterating through said semantic network to generate said synthesized media.
Wroblewski teaches in an analogous system, wherein synthesizing said media comprises iterating through said semantic network to generate said synthesized media. (see Wroblewski at [0064] and Fig. 14a; Wroblewski teaches “the layout rules described above are recursively applied to display four groups of search results, e.g., selectable media items represented by movie cover images. The four groups include a leftmost group 2006, a left-center group 2008, a right-center group 2010 and a rightmost group 2012. When the user interface software prepares to display these groups on the GUI screen 2000, it recursively applies the above described rules to determine an appropriate display layout for the groups, as well as for the items within each group”. Therefore, by recursively applying rules to create groups of search results media to show to the user via a GUI, this corresponds to the claimed “iterating trough said semantic network”).
as suggested by Wroblewski at [0064]).
Referring to dependent Claim 55, it is rejected on the same basis as dependent claim 54 since they are analogous claims.
Response to Arguments
Applicant’s arguments with respect to above claims have been fully considered but are not persuasive.
In reference to Applicant’s arguments about:
35 USC 103 rejections.
Examiner’s response
Examiner respectfully disagrees. After further consideration, examiner respectfully understands that there is no patentable distinction (emphasis added) between the broadest reasonable interpretation (BRI) of the amended claim limitations and the combination of the prior art. 
The BRI of the amended independent claims is as follows: A method and system for synthesizing media, by providing a selection option for a consumer for semantic (interpretation taken based on lack of clarify and indefiniteness as explained in the 112b rejection), and finally synthesizing media using the synthesized semantic network, the collated content elements and a format schema mapping.
Prior art Estes teaches an interactive session between the system and a user wherein the user selects categories via an interface and the system learns from these selections/collected data. Furthermore, Estes teaches a system for processing information, termed a dynamic conceptual network system or knowledge discovery agent system, which is operable for learning semantic and syntactic relationships in structured data sources, wherein the structured data sources comprise entities in conventional formats used by relational database systems. The learned associations are formed using grouping of one natural language artifact in an interaction window. Therefore, examiner understands that Estes is also directed to a semantic network generation by providing the user the option to select the parameters. Prior art Ershov teaches a webpage displaying a map generated by a neural network with webpages and images related to what the user asked for, wherein the map shows search query terms and other terms derived from the search query terms and from the search results, wherein a location of all the displayed terms relative to each other corresponds to contextual relationship between all the displayed terms, the contextual relationship determined by a relevance of one term to a conceptual environment of the other terms. These teachings are reasonably interpreted as the collating of content elements, displaying them, and finally synthesizing media based on the collated elements and the synthesized semantic network. Finally, prior art 
After careful analysis and evaluation of the limitations in amended independent claims 30 and 37, examiner understands that the claim limitations do not reflect a patentable distinction from the prior art of record, specifically, from the combination (emphasis added) of Estes, Ershov and Jha. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126